IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN THE INTEREST OF: OF A.I.S., A           : No. 530 MAL 2019
MINOR                                      :
                                           :
PETITION OF T.T.S., FATHER                 : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.